Citation Nr: 0717258	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1975 
to September 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a seizure disorder was denied by a December 2001 rating 
decision; the evidence submitted since December 2001 fails to 
raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted and the 
veteran's claim of entitlement to service connection for a 
seizure disorder is not reopened. 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a seizure disorder was denied by a December 2001 rating 
decision.  The veteran did not appeal, and his claim became 
final.  However, a previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of the 2001 rating decision, the evidence of 
record included service medical records, which failed to 
describe an in-service accident involving loss of 
consciousness.  There was also a separation medical history 
survey on which the veteran denied having ever had any 
periods of unconsciousness; and private treatment and 
hospital records from 1999 describing that the veteran had a 
seizure which caused him to fall, and which noted that the 
veteran denied any history of seizures prior to his fall in 
1999.
 
Since December 2001, the veteran has submitted Social 
Security Administration records indicating that he had become 
disabled as of 1987 due to a back injury; VA treatment 
records indicating that he had a seizure disorder which was 
related to a closed head injury; the veteran's testimony 
before the Board describing being struck by a truck tailgate 
while in service; and a buddy statement indicating that the 
veteran suffered a head injury during service.

While the evidence presented by the veteran is new, it is not 
material in that it fails to show that the veteran's current 
seizure disorder was caused by his military service.

The veteran contends that he was struck in the head in 
service by a truck tailgate, which he reports caused him to 
lose consciousness.  He believes that this led to the onset 
of a seizure disorder 8 years later.  However, service 
medical records fail to show any treatment for a head injury, 
and the veteran twice denied having a period of 
unconsciousness on medical history surveys in 1978 and 1980.  
A friend of the veteran's submitted a statement in 2004 in 
which he recalled that the veteran was struck in the head 
during service, and he remembered that the veteran had 
forgotten about having dinner with him and his wife on one 
occasion during service, but there was no indication that the 
friend actually witnessed the tailgate strike the veteran.

While the veteran's testimony and the buddy statement are 
presumed to be credible for the purposes of determining 
whether to reopen a claim, the veteran's claims file is still 
void of a medical opinion of record linking the veteran's 
seizure disorder to the alleged in-service head injury.  The 
veteran is not a medical professional, and therefore he is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, while the veteran's testimony about the 
head injury is presumed to be credible, his opinion is 
insufficient to provide the requisite nexus between his 
seizure disorder and his head injury in service.  

The veteran testified that he had his first seizure in 1986, 
eight years after he was discharged from service.  However, 
he was unable to remember the name of the private doctor who 
treated him, or even the city in Louisiana where he received 
treatment.  As such, the earliest record of seizures is in 
1999 when the veteran was hospitalized after falling in the 
shower.  Nevertheless, on the initial assessment form, the 
veteran denied any history of seizures.

VA treatment records from 2001 reflect several possible dates 
for the onset of the veteran's seizures.  In one record, the 
veteran reported having a seizure in 1986; while he reported 
having his first seizure in 1999 another record.  Regardless, 
in no treatment record does a medical professional relate the 
veteran's seizures to a head injury in service.  One record 
did state that the etiology of the veteran's seizure disorder 
was likely a closed head injury.  However, there is no 
indication that it was an in-service head injury, and the 
veteran testified that he was in a car accident in 1986.

As such, while the veteran may credibly report being injured 
in service, no evidence has been presented demonstrating a 
link between an in-service head injury and the onset of 
seizures many years later.  Therefore the criteria to reopen 
the veteran's claim have not been met, and his claim is 
therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2005, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above, as well as providing him definitions of new and 
material in the context of reopening a claim, and informing 
him why his claim was previously denied.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained, as have 
service medical records and Social Security Administration 
records.  Additionally, the veteran testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

The veteran's claim of entitlement to service connection for 
a seizure disorder is not reopened, and the appeal is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


